IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-30247
                           Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

JAMES CHRISTOPHER ALLEN,

                                             Defendant-Appellant.



                           - - - - - - - - - -
             Appeal from the United States District Court
                 for the Western District of Louisiana
                          USDC No. 96-CR-20021
                           - - - - - - - - - -

                            April 23, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     James Christopher Allen appeals his conviction and sentence

for offenses arising out of a large-scale drug conspiracy.         Allen

argues that the jury selection proceedings violated Batson v.

Kentucky;** that the evidence is insufficient to support his

convictions for conspiracy and possession of cocaine base with

intent to distribute; that the prosecution introduced evidence


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          476 U.S. 79 (1986).
                          No. 97-30247
                               -2-

which prejudiced the jury; that evidence should have been

suppressed; and his sentence is clearly erroneous.   Having

reviewed the record and the briefs of the parties, we AFFIRM.

     AFFIRMED.